The following opinion was filed December 3, 1935 :
Fairchild, J.
The employee was exposed to silica dust, but he suffered no disability such as described in the Workmen’s Compensation Act as it stood at the time of his discharge. This brings the case within the rule of North End Foundry Co. v. Industrial Comm. 217 Wis. 363, 258 N. W. 439, and Motor Castings Co. v. Industrial Comm. 219 Wis. 204, 262 N. W. 577. There being no wage loss or com-pensable disability due to an occupational disease, the award may not stand.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment setting aside the award.
A motion for a rehearing was denied, without hosts, on February 4, 1936: